Citation Nr: 0415040	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.  

This matter came before the Board of Veterans' Appeals on 
appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

The veteran did not request a hearing before the Board.


REMAND

The veteran claims that he has varicose veins in his left leg 
which were incurred from surgery and recovery following a 
motorcycle accident during service.  In a private medical 
examination by Dr. Gerald Lloyd in September 2002, the 
veteran claimed that around 1954 or thereabouts, he was in 
the hospital while serving in the military.  He stated that 
they put a needle in his knee and drew out fluid, and then 
had him in traction for twenty days.  

The veteran's service medical records are not available.  In 
May 2001, the National Personnel Record Center (NPRC) from 
May 2001 reported that because the veteran's case was fire-
related, there were no intact official service medical 
records.  The veteran was subsequently informed that he could 
submit alternative documents to support his claim.  
Thereafter, he submitted a September 2001 buddy letter from 
[redacted].  Mr. [redacted] stated that while serving with the 
veteran, the veteran was hospitalized for a period of twenty 
days for a knee problem, and was placed in traction following 
a surgical procedure.  Mr. [redacted] statement corroborates the 
veteran's claim that he underwent surgery of his knee in 
service.  The question now becomes whether the veteran's 
varicose veins are due to surgery he had in service.  In 
September 2002, Dr. Lloyd opined that the veteran's varicose 
veins may be linked to some event which took place in the 
past on or about the time he had a surgical procedure of 
unidentified nature.  He also stated that he was unable to 
establish a specific causative relationship between the 
veteran's needle aspiration of the knee and traction for 
several weeks without any other supporting documentation.  
The Board finds that in order to properly adjudicate this 
claim, the RO should schedule the veteran for a VA 
examination, to include an opinion regarding the etiology of 
the veteran's varicose veins.

In addition to the above, the veteran should be given an 
opportunity to submit treatment records pertaining to 
varicose veins since his discharge from service.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for varicose veins 
since December 1956.  Complete clinical 
records of all such treatment, not 
already of record, should be obtained.

2.  The RO should schedule the veteran 
for an appropriate VA examination for the 
purpose of determining the etiology of 
the veteran's service-connected varicose 
veins.  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
varicose veins, including whether it was 
medically caused by surgery of the left 
knee in service.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



